United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1977
                                   ___________

In re: Johnny F. Harris,               *
                                       *
               Debtor,                 *
-----------------                      *
Johnny F. Harris,                      *
                                       *
             Appellant,                *
                                       *
      v.                               *   Appeal from the United States
                                       *   Bankruptcy Appellate Panel
The Boyd G. Montgomery                 *   for the Eighth Circuit.
Testamentary Trust; The Law Firm of    *
Chisenhall, Nestrud & Julian; Mark     *   [UNPUBLISHED]
W. Hodge,                              *
                                       *
               Appellees,              *
-----------------                      *
In re: Johnn F. Harris,                *
                                       *
               Debtor,                 *
-----------------                      *
Johnny F. Harris,                      *
                                       *
             Appellant,                *
                                       *
      v.                               *
                                       *
The Boyd G. Montgomery                 *
Testamentary Trust,                    *
                                       *
             Appellee.                 *
                                    ___________

                              Submitted: May 7, 2008
                                 Filed: May 12, 2008
                                  ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

        Johnny Harris appeals the Bankruptcy Appellate Panel’s (BAP’s) decision to
dismiss, for failure to prosecute, his appeals from two bankruptcy court1 orders. The
BAP did not abuse its discretion. The BAP granted Harris two extensions of time to
file his brief, and gave him notice that no further extensions would be granted, yet he
still did not file his brief by the second extended date. See In re Beachport Entm’t,
396 F.3d 1083, 1086-87 (9th Cir. 2005) (BAP’s imposition of sanctions, including
summary dismissal for non-compliance with procedural requirement, is reviewed for
abuse of discretion and court does not reach merits of bankruptcy court’s ruling); see
also In re Tampa Chain Co., Inc., 835 F.2d 54, 55 (2d Cir. 1987) (per curiam) (district
court’s decision dismissing bankruptcy appeal for failure to timely file brief will be
affirmed unless court has abused discretion); cf. Soliman v. Johanns, 412 F.3d 920,
921-22 (8th Cir. 2005) (although pro se litigant suffered extreme family hardship,
court did not abuse its discretion in denying request for extension to file response;
court merely enforced deadline and even pro se litigants must comply with court rules
and directives).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________


      1
        The Honorable Audrey R. Evans, Chief Judge, United States Bankruptcy Court
for the Eastern District of Arkansas.

                                         -2-